 HOUSE MANUFACTURING CORPORATION7anything in the nature of a primafaciecase that the discharge of Wardlaw wasunlawfully motivated."In sum,I find that the Respondent did show by substantial evidence that theassigned basis ofWardlaw'sdischarge did have a tangible basis and was not a merepretext for discrimination.Indeed, the evidence uponwhich Martinobased hisconclusion thatWardlawhad in fact engaged inprofanitywas predicated upon muchthe same evidenceinwhich the TrialExaminer reached the same conclusion.Although,as we have seen, there is evidence that other employees on occasions usedprofanity and were not discharged for it, the evidence doesnot establishthat Martinowas aware of such profanityor that he wouldtolerate itif ithad come to his atten-tion.Quite to the contrary,the evidence affirmatively establishesthatMartino wasopposed to the use of profanity in the plant.12To be sure,the case is not free fromdoubt.The TrialExaminer has particularmisgivings when the degree of the penalty exacted is taken into account.Consider-ing the fact that Wardlaw was a 13-year Respondent employee,Respondent mightwell have taken some disciplinary action less severe than the extreme penalty ofdischarge.While the degreeof the penaltymay properly be consideredas a part ofthe evidence as a whole, the rule generallyapplicablehas been stated, in the languageof the Eighth Circuit Court of Appeals,as follows:In consideringthe proprietyof the discharges the question is notwhetherthey were merited or unmerited,just or unjust,nor whetheras disciplinarymeasuresthey were mild ordrastic.These are mattersto be determined by themanagement,the jurisdiction of the Board being limited to whether or not thedischarges were for union activities or affiliations of the employees.13Upon therecord as a whole, and on all the evidence,I find and concludethat theGeneral Counsel hasfailed to establishby a preponderance of the evidence that thedischargeof Wardlawwas discriminatorily motivated.Accordingly,I shall recom-mend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.TheRespondent is and has been engaged in commerceherein within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaningthe Act.3.TheRespondent has notcomplaint.at all times materialof Section 2(5) ofviolated Section 8(a)(3) and(1) as alleged in the[Recommendations omitted from publication.]11 SeeAlumaticWindows,Inc.,131 NLRB 121012 It might be added that this appeared to be in keeping with Martino's character as thisTrial Examiner observed it on the stand"N LR.B v. MontgomeryWard& Co.,157 F 2d 486 (C A 8) ;see also OsceolaCountyCo-Operative Creamery Association v N L R B ,251 F. 2d 62(C A 8), and cases cited.House Manufacturing CorporationandLumber and SawmillWorkers Local Union 2882,United Brotherhood of Carpentersand Joiners of America,AFL-CIO.CaseNo. 20-CA-2042.January 3, 1962DECISION AND ORDEROn October 6, 1961, Trial Examiner James R. Hemingway issued hisIntermediate Report on the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Report135 NLRB No. 3. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and the brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, House Manufac-turing Corporation, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing employees in the ex-,ercise of the right to self-organization, to form labor organizations,to join or assist Lumber and Sawmill Workers Local Union 2882,United Brotherhood of Carpenters and Joiners of America, AFL--CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all such activities,-except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Schellville, California, copies of the noticeattached hereto marked "Appendix." 1Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall,after having been signed by an authorized representative of the Re-spondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken byIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" the,words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." HOUSE MANUFACTURING CORPORATIONthe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form labororganizations, to join or assist Lumber and Sawmill WorkersLocal Union 2882, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in any other concerted activities for the purposesof collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership.in a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become, toremain, orto refrain frombecoming or remaining members of Lumber and Sawmill WorkersLocal Union 2882, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or any other labor organization.HOUSE MANUFACTURING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint alleges a violation of Section 8(a)(1) of theAct.TheRespondentin its answer denies the alleged unfair labor practices.A hearing was held inSonoma,California,on July 13, 1961, before the duly designatedTrialExaminer.At the close of the General Counsel's case, the Respondent made a motion to dismiss,whichwas granted in part,as hereinafter explained, over objection of the GeneralCounsel.At the conclusion of the hearing,the General Counsel made a motionto conform the pleading to the proof and the motion was granted without objection.At the request of the General Counsel and the Respondent,a date was fixed for the 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiling of briefs with the Trial Examiner.Briefs were received from them and havebeen considered.From my observation of the witnesses, and from the entire record in the case, Imake the following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTThe Respondent, House Manufacturing Corporation, is a wholly owned subsidiaryof Hudson Engineering Corporation, a Delaware corporation, herein called Hudson.At all times material herein, the Respondent has been engaged in the business ofmanufacturing prefabricated cooling towers at Schellville, near Sonoma, California.In the operation of its business, the Respondent annually sells goods and servicesvalued in excess of $50,000 to customers located outside the State of California.The Respondent concedes the jurisdiction of the Board.H. THE LABOR ORGANIZATION INVOLVEDLumber and Sawmill Workers Local Union 2882, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, herein called the Union, is a labororganization admitting to membership employees of the Respondent.III.THEUNFAIR LABOR PRACTICESA. Allegations of the complaintThe complaint alleges in three paragraphs instances of alleged violations ofSection 8 (a) (1) of the ActThe first allegation is that on or about March 27 andat various unknown dates in March and April 1961, the Respondent by its officers,agents, representatives, and particularly by its plant manager, W. C. Berry, interro-gated employees concerning their union membership activities and desires andwarned employees that it would close its operations if the employees became mem-bers of the UnionThe second paragraph alleges that the Respondent, by its officers,agents, and representatives, and particularly Theron Johnson, informed variousemployees that the Respondent would close its operations if the employees becameunion members. The third paragraph alleged that the Respondent adopted and rati-fied Johnson's statements in the presence of an employee on April 19, 1961.B. Statements of Superintendent BerryFollowing an organizational campaign, the Union on March 24, 1961, filed withthe Board a petition for certification.The date of receipt of a copy of this petitionby the Respondent is not in evidence, but presumably it was received within a dayor two thereafterFollowing receipt of this petition, which Superintendent WilliamBerry testified was his first notice of the union drive, when Mel Hein, a machineman, came to Berry's office on a matter of business, Berry asked Hein if he wouldfillhim in on the Union. Berry testified that he told Hein that he had received thepetition and wanted to know if he knew about it.Hein said he knew about as muchan anyone elseA day or two later, according to the testimony of Theron Johnson, the layout man,in the fabricating shop, after Berry had discussed something about the job withJohnson, Berry asked what Johnson "knew about the petition that had gone around."According to Berry, he asked Johnson if he had heard about the Union among theemployees and commented that it was a surprise to get the petition. Johnson saidhe knew nothing about it.On about February 28 or 29, when Frederick Harrah, the plant mechanic, wasin Berry's office, according to Berry, he asked what Harrah had heard about thepetition.Harrah testified that the question was whether or not Harrah had heardtalk about the Union on the job.'He testified that his answer had been that hehad not (although he had, in fact, participated in the union activity), and that Berryhad then said, "The boys don't know what they was getting into by having the unionrepresent them," or "The men didn't know what they was doing to have the unionto represent them "According to Harrah, in February or March 1961, before the foregoing conversa-tion, Berry was, one day, helping him pull some lumber and, during a break, "some-thing was said about the union, and he [Berry] said one time in Louisiana they hadfired the whole crew; because they didn't need a helper here and the grunt 2 there,1Harrah testified that he had not seen the petition before the hearing.2 This is exactly as shown in the record.No motionwas made to correct It. HOUSE MANUFACTURING CORPORATION11and you couldn't run an outfit with the union-more or less with their fingers in-telling you how to run it." Berry testified that he did not recall telling Harrah thatthe company, referring to Hiadson, had discharged a whole crew one time inLouisiana because they had gone union. He conceded, however, that he mightpossibly, at some time, have told that to an employee of the Respondent, and at onepoint in his testimony he said that he thought he remembered an incident where hehad told an employee that, but he could not remember which employee AlthoughHarrah (who had been laid off a couple of weeks or so after Berry had questionedhim about whether or not he had heard talk about the Union) was obviously dis-gruntled and biased as a witness, his testimony was sufficiently corroborated byBerry to warrant a finding that Berry did make a statement about the dischargeby Hudson of a crew which had gone union, and I so find.3 Berry also testified thathe had told Harrah that the "Company" did not want to go into the Union, althoughhe could not remember when.At the time when Berry was asking Harrah if he had heard about the Union orthe petition, Berry was making arrangements to fly to Houston, Texas, to visit Hud-son, and thereafter he was away for 4 days.Within a couple of weeks after his re-turn, he laid off six employees, Harrah being one. Following this layoff, on April 19,1961,Glyn Cantrell, International representative of the Union, accompanied byHarrah, visited Berry at his office to ask the reason for the layoff. Berry said that hehad had orders from Houston in February to lay off men because of economic reasons.During their conversation, in response to Cantrell's questioning, Berry told Cantrellthat he did not think the Company would go union.4 Cantrell asked what the Re-spondent would do if the men voted to go union. Berry gave no answer. Cantrellasked Berry if the employees were aware of how the Respondent felt about theUnion, and Berry answered that he thought they knew.During the visit, Berrysaid he had nothing against the men, had not laid them off because of the Union,and would hire them back on a preferential basis if they could do the work.The General Counsel argues that Berry's statement about the discharge of acrew for going union constituted an implied threat and that the questioning ofHarrah about the Union thereafter was coercive in character. It is conceivable that,at the time when Berry was talking about the Louisiana incident, he was not awareof the Union's attempt to organize the Respondent's employees and that he did nottellHarrah of the incident specifically to discourage this particular organizationaldrive of the Union.However, he was informing Harrah of the fact that this was theparent company's method of expressing disapproval of the organization of its em-ployees by a union.The immediate effect of such information on employees,whether or not there was a current union drive, would be to restrain them fromtaking any steps to organize then or in the future .5And this would be true whetheror not Hudson (which, as sole owner of the Respondent, would determine its laborpolicies) had in fact discharged employees because they had organized or sought todo so.6Such a story, fabricated or not, would not be likely to die with the firstemployee to hear it, nor would Harrah be likely to forget it when Berry questionedhim about his knowledge about the Union or the petition.The natural reactionof Harrah or any other employee who had been told what Harrah had been told,would be to infer that the question of his knowledge had been asked in order to setinmotion countermeasures to the Union's organizational efforts, including termina-tions of employees.A mere expression of disapproval of a union along with the3 Subsequently, on examination by Respondent's counsel, when asked, "Did you ever atany tine tell anyone that Hudson Engineering fired its employees in Louisiana for unionactivity In endeavoring to or going Union," Berry answered, "No "On the face of it,this answer appears to be a flat contradiction of his previous testimony, unless Berrywas differentiating between "an entire crew" and "its employees " I give this denial noweight in view of Berry's previous admissionsRespondent's counsel also asked Berrywhether or not he had any information or knowledge concerning a fact or rumor thatanyone was fired by Hudson in its activity in Louisiana because the employees voted togo union, and Berry answered, "No " Berry appeared to me to answer questions asthough he had been cautioned not to volunteer information4Berry testified that he said the Respondent would not go into the Union unless forcedto do so In view of his refusal to answer Cantrell's next question, I doubt that Perryadded any statement about being forced into the Union. and I find to the contrary5 SeeStar Cooler Corporation,129 NLRB 1075;Jamel, Inc, 129NLRB 1191,Borg-Warner Controls, Borg-Warner Corporation,128 NLRB 1035, 1040-1042Held to have been coercive was a supervisor's statement to an employee that the failureto recall a ]aid-off employee "could . . possibly have somethingto do with unionactivity"Baig-Warner Controls, Borg-Warner Corporation,128 NLRB 1035, 1041. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestioning of an employee can have a coercive effect?Although Berry's questions,standing alone, would not appear to be coercive on their face, I find that they shouldbe viewed in combination with the expressions of disapproval and the story of thedischarge of employees by the Respondent's owner for organizing or attempting todo so at another time and location, and, as so viewed, I find Berry's verbal acts toassume a coercive character.Under the circumstances, therefore, I find that, byBerry's statement and questioning, as related by Harrah, the Respondent did inter-fere with, restrain, and coerce its employees in the exercise of the rights guaranteedin Section 7 of the Act.Berry's statement to Cantrell, in the presence of Harrah, on April 19, 1961, afterHarrah's layoff, indicating that the Respondent would not go into the Union (i.e.,deal with it) and that he thought the employees understood the position of theRespondent, confirms my conclusion that Berry did tell Harrah what he did inprevious conversations, as found above, in order to let employees know the Re-spondent's disapproval of the Union and that Berry was satisfied that word hadgotten around to that effect.Although Harrah was not, at this time, actually em-ployed by the Respondent, he was in the position of an applicant for employment 8since Cantrell was seeking to induce Berry to rescind the layoff of the six men whohad been laid off and to select employees for the layoff on the basis of seniority.Furthermore, Berry conditionally consented to reemploy the laid-off employees on apreferential basis, so Harrah was in the position of a potential future employee.Berry's statement that he did not think the Respondent would recognize or deal withthe Union (at least this was the effect of his words), sounded to Cantrell like arejection of the collective-bargaining process.For this reason, Cantrell tried to pinBerry down on it, but Berry refused to answer what the Respondent would do if theemployees voted for the Union to represent them and if the Respondent did notwant to go union. Since Berry was the top managing agent of the Respondent atthe Schellville plant, he was the one with whom the Union, if certified, would deal.Under the circumstances, I find that Berry's qualification of his statement with,expressions such as "I don't believe" or "I don't think" did not serve to make hisstatement an expression of opinion rather than a statement of intention, particu-larlywhen considered in the light of Berry's refusal to answer a more specificquestion.I conclude, therefore, that by Berry's statement in the presence of Harrahof a rejection of the collective-bargaining process, the Respondent has interfered with,restrained, and coerced employees in the exercise of -the rights guaranteed in theAct.9C. Explanation of rulings made at hearingOn motion of the Respondent, made at the conclusion of the General Counsel'scase, to dismiss the complaint as to alleged violations through statements of TheronJohnson, I granted the motion.Whether or not the Respondent was responsible for statements made by TheronJohnson, the Respondent's layout man, depended on proof that he was a supervisorwithin the meaning of the Act or that his statements were adopted by the Respondent,through the person of Berry.Johnson had been employed as a layout man for Hudson in Houston. Texas, beforetaking a job with the Respondent in Schellville.He had been invited to take thejob in Schellville by Berry, who had known him in Houston when Berrv himselfwas employed there.Although Berry sought to get other employees of Hudson tomove to California, they had declined.Johnson was a senior employee of Respondent, having started in 1959 when theplant commenced operations.He not only did layout work but also operated a saw,a drill, and other toolsHe was the only one in the plant other than Berry whocould read blueprints, and he knew more about the work than the other employees.There was a production line in the plant, and Johnson showed employees how todo their work, and if they asked him what the next job was when they were throughhe would tell them. Johnson would tell Berry if one of the employees was not doing,his job right, but there is no evidence that it wac his duty to do so (Berrv testifiedthat he had not asked Johnson to do so) or that Berrv relied upon Johnson's reportsin laving, off or disciplining employees because of poor workThe Resnondent de-nied that Tohnson had any authority to hire, fire. discipline, or move employees fromone job to another. whether or not Berrv was present. Berrv was seldom absent forany great length of time.The one time when he went to Houston for 4 days, hePavsmore Sapvly Company128 NLRB 508 Sre.Tamel, Inc , supra93fichael Benevento and John Benevento d/h/a 3T Benevento Sand h (7ra,el Co.131NLRB 358:Adhesive Products Corporation.117 NLRB 265 'ISLAND CONSTRUCTION CO., INC., ETC.13left the office manager in charge. Johnson had no authority to shift employees fromone job to another unless specifically directed to do so by Berry, and he had noauthority to hire or fire.Although he criticized employees for poor work, he had noauthority to discipline them. In a prehearing statement he made for the,Board, hecharacterized himself as a leadman.He was paid on an hourly basis. On thisevidence, I decided that Johnson was not a supervisor within the meaning of the Act.Although Johnson spoke openly to other employees about the subject of the Unionand indicated his disapproval and told the employees that they could have done betterby going direct to Berry rather than going into the Union and that the Companywould not buy a package deal from the Union and would close down and do thework in Houston first, there is no evidence that Berry authorized Johnson to makethese statements, that he approved of his making the' statements, or even knew thatJohnson had- made them. There is no basis, for inferring an authorization or, adoptionof Johnson's words from anything said by Berry on April 19, 1961, as alleged in thecomplaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aseveral States, and tend .to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.' ,Upon the basis of, the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW,1.The- Respondent -is' engaged in.commerce 'within the meaning of Section 2(6)and (7) of the Act.2:The Union is a labor organization within the meaning of Section 2(5) of theAct.3By interfering with, restraining, and coercing employees in the exercise of therights guaranteed in Section 7 of'the Act, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of'Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Island Construction Co., Inc., and/or Pearl HarborHeightsDevelopers,a Joint Venture IandILWU Local142 (Building,Supply, Construction and Maintenance Division),Petitioner.Case No. 37-RC-731. January 3, 1962DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before John M. Dyer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.1The Employer's name appears as corrected at thehearing.135 NLRB No. 1.